Citation Nr: 1327570	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  09-38 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. [redacted]


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to April 1973, to include combat service in the Republic of Vietnam, and received the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of that hearing has been associated with the claims folder.

In a September 2012 rating decision, the RO increased the rating of the Veteran's PTSD rating to 100 percent.  VA's General Counsel has concluded that under the circumstances, VA must consider the TDIU claim despite the existence of the schedular total rating.  See VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the issues for further development in April 2011 to obtain any outstanding Social Security Administration (SSA) and VA treatment records dated since May 2009 and to afford the Veteran a VA examination to determine the etiology or onset of any right or left shoulder disability found to be present, as well as to afford an opinion regarding the Veteran's employability.  The Veteran provided notice in July 2011 that SSA records are not in existence.  All other records were associated with the claims file.  

The Veteran attended a VA examination in May 2011.  The examiner provided a thorough physical examination and diagnosed bilateral shoulder strain, but did not provide any opinion regarding the etiology of the Veteran's shoulder disabilities.  Without any opinion regarding the etiology of the Veteran's shoulder strains, a review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the claims must be remanded to obtain an addendum opinion regarding the etiology of the Veteran's shoulders.  

As the Veteran's claim of service connection of the bilateral shoulders affects the disabilities considered under his TDIU claim, the Board finds that the service connection and TDIU claims are inextricably intertwined.  The Board reiterates that the Veteran's PTSD is rated 50 percent prior to February 27, 2009, 70 percent from February 27, 2009 to May 18, 2011, and 100 percent from May 18, 2011.  Thus, the Board must remand the issue of entitlement to TDIU for adjudication of inextricably intertwined issues.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right and/or left shoulder symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, return the claims file to the May 2011 VA examiner.  If the examiner is not available, then schedule the Veteran for a VA examination regarding the shoulders.  The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's diagnosed bilateral shoulder strain had its onset during or was causally related to service?  The examiner should address the Veteran's competent and credible statements regarding his activities lifting heavy objects during combat service in Vietnam.

b.)  The VA examiner is requested to evaluate and discuss the impact of the Veteran's service-connected disabilities, specifically PTSD (prior to May 18, 2011), diabetes mellitus type II, tinnitus, hearing loss of the left ear, and excision right testicle appendix, on the Veteran's employability.  (Should service connection for the shoulders be granted prior to this evaluation, or should the VA examiner provide an opinion relating the Veteran's shoulder disabilities to service, then the shoulder disability should also be considered.)

The examiner should provide an opinion regarding the entire period on appeal, specifically to include the periods of prior to February 27, 2009, from February 27, 2009 to May 18, 2011, and from May 18, 2011.

c.)  The VA examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities, without consideration of his age or non-service- connected disabilities, render him unable to secure or maintain a substantially gainful occupation. 

d.)  If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All findings and conclusions should be set forth in a legible report.

4.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

